Citation Nr: 1456181	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-11 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right heel disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969 and from November 1970 to June 1972.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 1993 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran requested a hearing before a Veterans Law Judge via videoconference on a March 2010 VA Form 9.  The hearing was scheduled for April 2011, but the Veteran cancelled his appearance. As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request to remain withdrawn. See 38 C.F.R. § 20.702(d) (2014).

In the April 1993 rating decision, the RO denied a claim of entitlement to service connection for a low back disability.  The Veteran filed a timely notice of disagreement (NOD) with that decision, and a statement of the case was issued.  The Veteran then submitted another document he also referred to as an NOD, and a supplemental statement of the case was sent to him in response.  No further action was taken on this claim because the Veteran did not file a VA Form 9, and no further communication with regard to the low back disability was received from the Veteran until January 2008, which was adjudicated as a claim to reopen.  However, the second NOD meets the criteria of a substantive appeal.  See 38 C.F.R. § 20.202 (2014).  Therefore, the April 1993 rating decision is on appeal, and the issue is the original claim of entitlement to service connection for a low back disability as opposed to reopen the claim.  The Board has recharacterized the issue to reflect that determination. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed that his low back disability is a result of an accident in service, or in the alternative, his service-connected right heel disability.   A VA examination was performed in February 1993, but no etiological opinion was provided.  An opinion was obtained as to the question of secondary service connection in December 2009.  The examiner stated that the Veteran's right heel disability was unlikely as a cause of the Veteran's low back disability as both heels hurt.  However, the Veteran's right heel disability need not be the sole cause of the Veteran's low back disability, merely a causal factor.  Further the examiner did not address the question of aggravation of the Veteran's spine disability by his service-connected right heel disability.  Therefore, the Board determines that the VA examinations of record are inadequate and that another VA examination should be scheduled.  

In addition, the record includes VA treatment notes dated in 2000 through 2013.  However, there are only a few records from each year prior to 2009, and so it is not apparent that these treatment notes are complete.  In addition, the most recent VA treatment note is dated in April 2013, and the record shows that the Veteran receives regular treatment within VA.  Therefore, all VA treatment notes for the Veteran dated prior to 2009 and from April 2013 forward should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records dated prior to 2009 and from April 2013 forward.  All requests and responses, positive and negative, must be documented in the claims file.
 
2. Schedule the Veteran for a VA orthopedic examination to assess the etiology of his low back disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

 1. Is it at least as likely as not (50 percent probability or more) that the Veteran's low back disability was either caused or aggravated beyond its natural progression by his service-connected right heel disability?
 
2. Is it at least as likely as not (50 percent probability or more) that the Veteran's low back disability is the result of his reported fall in military service or is otherwise related to service?
 
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.  The examiner is advised that there must only be a relationship between the low back disability and the Veteran's military service or service-connected disability.  Military service or service-connected disability need not be the sole cause of the Veteran's low back disability.  

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).

4. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




